EXHIBIT 10.15

Description of Certain Benefits of Members of the Board of Directors and
Executive Officers

Delta provides certain flight benefits to members of its Board of Directors and
provides certain benefits to its executive officers. Delta reserves the right to
change, amend or terminate these programs, consistent with their terms, at any
time for any reason for both active and retired directors and employees.

Flight Benefits: As is common in the airline industry, Delta provides
complimentary travel and certain Delta Crown Room privileges for members of the
Board of Directors;, executive officers; the director’s or officer’s spouse,
domestic partner or designated companion; the director’s or officer’s children
and parents; and, to a limited extent, other persons designated by the director
or officer (“Flight Benefits”). Complimentary travel for such other persons is
limited to an aggregate imputed value of $20,000 per year for directors, the CEO
and President; $15,000 per year for executive vice presidents; and $12,500 per
year for senior vice presidents. Delta reimburses directors and officers for
associated taxes on complimentary travel with an imputed tax value of up to
$25,000 per year for directors, the CEO and President; $20,000 per year for
executive vice presidents; and $17,500 per year for senior vice presidents.
Unused portions of the annual allowances described in the previous two sentences
accumulate and may be carried into succeeding years during Board service or
employment.

A director who retires from the Board at or after age 52 with at least 10 years
of service as a director, at or after age 68 with at least five years of service
as a director, or at his mandatory retirement date, may continue to receive
Flight Benefits during retirement, except the unused portion of the annual
allowances does not accumulate into succeeding years (“Retired Director Flight
Benefits”). A director who served on the Board of Directors during the period
beginning on the date Delta entered into the merger agreement with Northwest and
ending on the date on which the merger was completed will receive, at the
completion of his Board service (other than due to death), a vested right to
receive Retired Director Flight Benefits, regardless of the director’s age and
years of service when his Board service ends. The director designated by the
Delta Master Executive Council, the governing body of the Delta unit of the Air
Line Pilots Association, International, does not receive Flight Benefits or
Retired Director Flight Benefits.

An executive officer who retires from Delta at or after age 52 with at least 10
years of service, or at or after age 62 with at least five years of service, may
continue to receive Flight Benefits during retirement, except the unused portion
of the annual allowances does not accumulate into succeeding years (“Retired
Officer Flight Benefits”). In exchange for certain non-competition,
non-solicitation and confidentiality covenants for the benefit of Delta and a
general release of claims against Delta, an executive officer who served in that
capacity during the period beginning on the date Delta entered into the merger
agreement with Northwest and ending on the date on which the merger was
completed will receive, on his termination of employment (other than by death or
by Delta for “cause”), a vested right to Retired Officer Flight Benefits,
regardless of the officer’s age and years of service at his termination of
employment.

Executive Life Insurance: Delta provides life insurance coverage of two times
base salary to executive officers through an endorsement split dollar program
under which Delta owns the policy. Delta reimburses active participants for
taxes associated with the program while the endorsement is in effect. After
retirement, death benefit coverage continues for an executive officer who
retires at or after age 62 with at least ten years of service. If an executive
officer retires prior to age 62 or with less than ten years of service, the
participant’s death benefit is reduced by 3% for each year of age less than 62
and by 10% for each year of service less than ten years. Insurance coverage
ceases for executive officers who terminate employment other than as a result of
retirement, approved long-term disability or death.

Financial Planning Services: Executive officers are eligible for reimbursement
of up to $15,000 per year for tax preparation, legal and financial planning
services under Delta’s Financial Planning Program.

Home Security Services: Executive officers are eligible for reimbursement for
installation and monthly monitoring of home security systems.